IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00316-CV

                    IN THE MATTER OF D.D., A JUVENILE



                           From the 272nd District Court
                               Brazos County, Texas
                             Trial Court No. 313-J-2013


                           MEMORANDUM OPINION


       D.D. filed an unopposed motion to dismiss the appeal. See TEX.R.APP.P. 42.1(a).

The motion states that the D.D. was “discharged from the Placement facility ordered by

the court and [D.D.] was released from Probation; therefore, there is no need to appeal

the previous order of the trial court as the subsequent trial court’s order discharging from

probation grants the relief that would have been requested on appeal.” Dismissal of this

appeal would not prevent a party from seeking relief to which it would otherwise be

entitled. The motion is granted, and the appeal is dismissed.
                                       AL SCOGGINS
                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed February 15, 2017
[CV06]




In the Matter of D.D.                                Page 2